DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 09/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Devanne et al. (US 2017/0240774 A1).
Regarding claim 1, Devanne teaches a structural adhesive [0002, 0115] comprising from about 40 wt.-% to about 75 wt.-% of a high molecular weight resin, from about 10 wt.-% to about 25 wt.-% of an impact modifier, from about 0.5 to about 10 wt.-% of a curing agent, about 5 wt.-% to about 75 wt.-% of one or more epoxy resins, about 0.2 wt.-% to about 3 wt.-% of a cure accelerator, about 0.1 wt.-% to about 50 wt.-
Devanne does not teach with sufficient specificity wherein the adhesive comprises an epoxy resin composition in an amount of 50 wt% to 80 wt% based on a total weight of the adhesive, and an inorganic filler in an amount of 20 wt% to 50 wt% based on the total weight of the adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Devanne’s mineral filler that is calcium carbonate in Devanne’s structural adhesive to be from 20 wt.-% to 50 wt.-%, which would read on wherein the adhesive comprises an epoxy resin composition in an amount of 50 wt% to 80 wt% based on a total weight of the adhesive, and an inorganic filler in an amount of 20 wt% to 50 wt% based on the total weight of the adhesive as claimed. The wt% of the epoxy resin composition is based on following calculations: 100 – 50 = 50; and 100 – 20 = 80. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing strength and impact resistance of Devanne’s structural 
The limitation wherein the adhesive is an adhesive for an EUV mask is an intended use. The adhesive that is rendered obvious by Devanne is capable of performing as an adhesive for an EUV mask because Devanne renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the adhesive for an EUV mask as explained above. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 2, Devanne teaches that the structural adhesive comprises 0.1 wt.-% to about 3.0 wt.-% of clay and/or silica [0115], which reads on wherein the inorganic filler further includes one or more of silica or clay as claimed.
Regarding claim 3, Devanne teaches that the mineral filler is calcium carbonate [0109] and that the mineral filler has a mean particle diameter of about 0.01 to about 50 microns or about 1 to 25 microns [0110], which reads on wherein the inorganic filler has an average particle size of 0.01 μm to 50 μm.

Regarding claim 4, Devanne teaches that the structural adhesive comprises from about 40 wt.-% to about 75 wt.-% of a high molecular weight resin, from about 10 wt.-% to about 25 wt.-% of an impact modifier, from about 0.5 to about 10 wt.-% of a curing agent, about 5 wt.-% to about 75 wt.-% of one or more epoxy resins, about 0.2 wt.-% to about 3 wt.-% of a cure accelerator, about 0.1 wt.-% to about 50 wt.-% of mineral filler, and 0.1 wt.-% to about 3.0 wt.-% of clay and/or silica [0115], wherein the high molecular weight resin is a high molecular weight epoxy resin, thermosetting polyurethane [0054], or phenoxy resin [0064], wherein the mineral filler is calcium carbonate [0109], which reads on wherein the epoxy resin composition includes: the epoxy resin in an amount of 
Devanne does not teach with sufficient specificity wherein the epoxy resin composition includes the epoxy resin in an amount of 15 wt% to 40 wt% based on a total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Devanne’s epoxy resin to be from 15 wt.-% to 40 wt.-% based on the weight of Devanne’s structural adhesive excluding the weight of Devanne’s mineral filler, which would read on wherein the epoxy resin composition includes the epoxy resin 
Devanne does not teach that the epoxy resin composition includes the hardener in an amount of 40 wt% to 70 wt% based on the total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Devanne’s curing agent to be 40 wt.-% based on the weight of Devanne’s structural adhesive excluding the weight of Devanne’s mineral filler, which would read on wherein the epoxy resin composition includes the hardener in an amount of 40 wt% based on the total weight of the epoxy resin composition. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of curing, crosslinking, and/or thermosetting of Devanne’s structural adhesive when it is cured, 
Devanne does not teach with sufficient specificity wherein the epoxy resin composition includes the toughening agent in an amount of 7 wt% to 13 wt% based on the total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Devanne’s impact modifier to be from 10.0 wt.-% to 13.0 wt.-% based on the weight of Devanne’s structural adhesive excluding the weight of Devanne’s mineral filler, which would read on wherein the epoxy resin composition includes the toughening agent in an amount of 10 wt% to 13 wt% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing impact properties, flexibility, the ability to initiate plastic deformation, strength, toughness, stiffness, or flexural modulus of Devanne’s structural adhesive because Devanne teaches that the structural adhesive 
Devanne does not teach with sufficient specificity wherein the epoxy resin composition includes the filler in an amount of 3 wt% to 7 wt% based on the total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Devanne’s clay and/or silica to be from 3.0 wt.-% to 6.0 wt.-% based on the weight of Devanne’s structural adhesive excluding the weight of Devanne’s mineral filler, which would read on wherein the epoxy resin composition includes the filler in an amount of 3 wt% to 6 wt% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Devanne’s structural adhesive to level itself during flow of the material because Devanne teaches that the structural adhesive 
Devanne does not teach with sufficient specificity wherein the epoxy resin composition includes the curing accelerator in an amount of 1 wt% to 5 wt% based on the total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Devanne’s cure accelerator to be from 1 wt.-% to 5 wt.-% based on the weight of Devanne’s structural adhesive excluding the weight of Devanne’s mineral filler, which would read on wherein the epoxy resin composition includes the curing accelerator in an amount of 1 wt% to 5 wt% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of acceleration of curing, crosslinking, and/or thermosetting of Devanne’s structural adhesive when it is cured because Devanne teaches that the structural adhesive comprises about 0.2 wt.-% to about 3 wt.-% of a cure accelerator [0115], that the amounts of curing agent accelerators used can vary widely depending upon the type of structure desired, and the desired properties of the structural adhesive [0073], that the curing agents assist the structural adhesive in curing by crosslinking of the epoxy resins [0074], and that it is 
Regarding claim 5, Devanne teaches that the structural adhesive comprises from about 0.5 to about 10 wt.-% of a curing agent [0115], wherein the curing agent is optionally selected from aliphatic or aromatic amines [0074], which optionally reads on wherein the hardener includes one or more of an aliphatic diamine or an aromatic diamine as claimed.
Devanne does not teach a specific embodiment wherein the hardener includes one or more of an ether diamine, an aliphatic diamine, or an aromatic diamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Devanne’s aliphatic or aromatic amines as Devanne’s curing agent, such that they are diamines, which would read on the limitation wherein the hardener includes one or more of an aliphatic diamine or an aromatic diamine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a structural adhesive with similar ability to be cured, crosslinked, and/or thermoset because Devanne teaches that the structural adhesive comprises from about 0.5 to about 10 wt.-% of a curing agent [0115], that the curing agent is optionally selected from aliphatic or aromatic amines [0074], that the curing agents assist the structural adhesive in curing by crosslinking of the epoxy resins [0074], and that it is 
Regarding claim 6, Devanne teaches that the structural adhesive comprises from about 40 wt.-% to about 75 wt.-% of a high molecular weight resin and about 5 wt.-% to about 75 wt.-% of one or more epoxy resins [0115], wherein the high molecular weight resin is a high molecular weight epoxy resin that is optionally a bisphenol A based solid epoxy resin or EPN epoxy resin [0054], wherein the epoxy resin is optionally a novolak type resin, a bisphenol-A epichlorohdyrin ether polymer, a bisphenol-A epoxy resin, or bisphenol-F-type epoxy resin [0078], which optionally reads on wherein the epoxy resin includes one or more of a bisphenol A epoxy resin, a bisphenol F epoxy resin, or a novolac epoxy resin as claimed.
Devanne does not teach a specific embodiment wherein the epoxy resin includes one or more of a bisphenol A epoxy resin, a bisphenol F epoxy resin, or a novolac epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Devanne’s bisphenol A based solid epoxy resin or EPN epoxy resin as Devanne’s high molecular weight resin and/or to select Devanne’s epoxy resin that is a novolak type resin, a bisphenol-A epichlorohdyrin ether polymer, a bisphenol-A epoxy resin, or bisphenol-F-type epoxy resin as Devanne’s epoxy resin, which would read on wherein the epoxy resin includes one or more of a bisphenol A epoxy resin, a bisphenol F epoxy resin, or a novolac epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a structural adhesive with similar adhesion, flow properties, strength, or 
Regarding claim 7, Devanne teaches that the structural adhesive comprises from about 10 wt.-% to about 25 wt.-% of an impact modifier [0115], that the impact modifier is optionally a modified rubber that is an epoxy/elastomer adduct that is an adduct of an epoxy resin and a solid carboxyl terminated rubber [0054], and that the epoxy/elastomer adduct itself generally includes about 1:5 to 5:1 parts of epoxy to elastomer [0061], which optionally reads on wherein the toughening agent includes a modified epoxy resin having a carboxyl group as an end group as claimed.
Devanne does not teach a specific embodiment wherein the toughening agent includes a modified epoxy resin having a carboxyl group or an amine group as an end group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Devanne’s modified rubber that is an epoxy/elastomer adduct that is an adduct of an epoxy resin and a solid carboxyl terminated rubber as Devanne’s impact modifier, such that Devanne’s adduct is terminated with at least one carboxyl group, which would read on wherein the toughening agent includes a modified epoxy resin having a carboxyl group as an end 
Regarding claim 8, Devanne teaches that the structural adhesive comprises 0.1 wt.-% to about 3.0 wt.-% of clay and/or silica [0115], wherein the silica is optionally amorphous silica [0147], which optionally reads on wherein the filler in the epoxy resin composition includes one or more of amorphous silica as claimed.
Devanne does not teach a specific embodiment wherein the filler in the epoxy resin composition includes one or more of amorphous silica, aluminum trihydrate, calcium carbonate, polystyrene beads, or polymethylmethacrylate beads. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Devanne’s amorphous silica as Devanne’s clay and/or silica, which would read on wherein the filler in the epoxy resin composition includes one or more of amorphous silica as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a structural adhesive with a similar ability to level 
Regarding claim 9, Devanne teaches that the structural adhesive comprises about 0.2 wt.-% to about 3 wt.-% of a cure accelerator [0115], and that the accelerator for the curing agent is optionally an imidazole [0074], which optionally reads on wherein the curing accelerator includes one or more of imidazole as claimed.
Devanne does not teach a specific embodiment wherein the curing accelerator includes one or more of a tertiary amine, a polyether amine, or imidazole. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Devanne’s imidazole as Devanne’s cure accelerator, which would read on wherein the curing accelerator includes one or more of imidazole as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a structural adhesive with a similar ability for curing, crosslinking, and/or thermosetting of the structural adhesive to be accelerated because Devanne teaches that the structural adhesive comprises about 0.2 wt.-% to about 3 wt.-% of a cure accelerator [0115], that the accelerator for the curing agent is optionally an imidazole [0074], that the curing agents assist the structural adhesive in curing by crosslinking of the epoxy resins [0074], and that it is also preferable for the curing agents to assist in thermosetting the structural adhesive [0074].


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID T KARST/Primary Examiner, Art Unit 1767